—Appeal from a judgment of the Supreme Court at Special Term, entered June 20, 1978 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78 to direct respondents to pay a death benefit pursuant to section 512 (subd b, par 2) of the Education Law. Judith R. Sherman, employed as a teacher by the Board of Education of the City of New Rochelle, New York, became a member of the New York State Teachers’ Retirement System on September 10, 1959. Effective November 5, 1975, the board of education granted Sherman a parental leave of absence without pay until June 30, 1976, and later approved her request for an extension of the leave until June 30, 1977. In April of 1977 Sherman advised the board that she planned to return from the parental leave for the ensuing school year 1977-1978. The board adopted a resolution on July *7415, 1977, effective July 1, 1977, setting the 1977-1978 salaries for certificated instructional and noninstructional personnel. Attached to the resolution was a salary schedule which included the name of Sherman and her proposed salary for the 1977-1978 school year. Sherman died on August 2, 1977. The respondent retirement system advised petitioner, Sherman’s mother, that she had been designated as beneficiary to receive benefits payable in the event that Sherman died prior to retirement. The retirement system forwarded to petitioner a check covering Sherman’s accumulated contributions, with interest thereon, but advised her that a death benefit was not payable as a result of Sherman’s death. Petitioner then commenced this proceeding to direct respondents to pay her a death benefit pursuant to section 512 of the Education Law. Special Term dismissed the petition. The order should be affirmed. Section 512 (subd b, par 2) of the Education Law states that in addition to the return of accumulated contributions, a death benefit is payable where a member dies before the effective date of his retirement, provided that he' "was in service upon which his membership was based when he died or was on the payroll in such service and paid within a period of twelve months prior to his death”. Sherman was not on the payroll within a period of 12 months prior to her death, and thus the question is whether she was "in service” at the time she died. Subdivision 19 of section 501 defines "service” to mean "actual teaching or supervision by the teacher during regular school hours of the day”. The interpretation given section 512 (subd b, par 2) and subdivision 19 of section 501 by respondent, which is the agency responsible for their administration, is not irrational or unreasonable and, therefore, should be upheld (see Matter of Howard v Wyman, 28 NY2d 434, 438). The statutory language is clear and unambiguous and provides a rational basis for the determination herein. Further, we agree with Special Term that including Sherman’s name on the salary schedule for the 1977-1978 school year did not render her "in service” so as to entitle her designated beneficiary to claim a death benefit. Under subdivision 19 of section 501, a teacher is in service only when actually teaching or supervising during regular school hours. Respondent’s application of the statute is consistent with its plain language, and in view of the limited scope of this court’s review, we may not disturb it. Petitioner contends that the construction given sections 512 and 501 is arbitrary, since it would cause a teacher to lose a death benefit where he or she fortuitously dies during the summer vacation period. This, however, ignores the plain language of section 512 (subd b, par 2) which authorizes payment of death benefits where a teacher, although not in service, was on the payroll and paid within a period of 12 months prior to his death. We have examined petitioner’s other contentions and find them unpersuasive. Judgment affirmed, without costs. Greenblott, J. P., Sweeney and Herlihy, JJ., concur.